DETAILED ACTION
This Office Action is in response to claims filed on 7/14/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-3, 5 and 8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 75 of copending Application No. 16/714,214, hereinafter referred to as the ‘214 application’; in view of Teyab etc. (WO 2019/098928 A1). This is a provisional nonstatutory double patenting rejection.

Regarding claim 1; the claim 75 of the ‘214 application’ recites receiving, by a terminal device, configuration information from a network device (receiving measurement configuration information sent by a network device), wherein the configuration information indicates a measurement gap configuration and a type of measurement gap (the measurement configuration comprises a measurement period and corresponds to one or plurality of measurement frequencies).

The claim 75 of the ‘214 application’ does not explicitly recite measuring a target frequency based on the configuration.
Teyab discloses measuring, by the terminal device, a target measurement frequency based on the configuration information (the UE measures one or more of FR1 and FR2 according to the configuration; see lines 11-27, page 41 and Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the claim 75 of the ‘214 application’ and Teyab to measure a target measurement frequency based on the configuration information to support dual connectivity operation (see lines 13-15, page 2 of Teyab).

Regarding claim 2; the claim 75 of the ‘214 application’ recites a terminal device receives a measurement gap configuration.
The claim 75 of the ‘214 application’ does not explicitly recite the measurement gap corresponding to a first frequency range FR1.
Teyab discloses wherein the type of measurement gap is a measurement gap corresponding to the terminal device (no patentable weight is given due to the claim language or), or a measurement gap corresponding to a first frequency range FR1 (the measurement gap configuration is for FR1; see lines 25-27, page 8, lines 11-27, page 41 and Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the claim 75 of the ‘214 application’ 

Regarding claim 3; the claim 75 of the ‘214 application’ recites a terminal device receives a measurement gap configuration.
The claim 75 of the ‘214 application’ does not explicitly recite the configuration includes a type of measurement gap corresponding to FR1.
Teyab discloses wherein the configuration information comprises the measurement gap configuration and the type of measurement gap, and the type of measurement gap is the measurement gap corresponding to the first frequency range FR1 (the MN may be configured to configure a measurement gap configuration for FR1 only; see lines 17-31, page 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the claim 75 of the ‘214 application’ and Teyab to include a measurement gap corresponding to FR1 to support dual connectivity operation (see lines 13-15, page 2 of Teyab).

Regarding claim 5; the claim 75 of the ‘214 application’ recites a terminal device receives a measurement gap configuration.
The claim 75 of the ‘214 application’ does not explicitly recites FR1 is under 24GHz.
Teyab discloses wherein the first frequency range FR1 belongs to a frequency range under 24GHz (frequency range FR1 is under 24GHz; see lines 4-6, page 7), and the network device is a long term evolution network device (a master node is a LTE node; see lines 11-27, page 41).


Regarding claim 8; the claim 75 of the ‘214 application’ recites wherein the measurement gap configuration comprises a period and/or a length of a measurement gap (the measurement configuration comprises a measurement period).

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claim 75 of the ‘214 application’; in view of Teyab; and in further view of Cho et al. (US 2019/0357065 A1). This is a provisional nonstatutory double patenting rejection.

Regarding claim 4; the combination of the claim 75 of the ‘214 application’ and Teyab discloses a terminal device receives a measurement gap configuration.
The combination of the claim 75 of the ‘214 application’ and Teyab does not explicitly disclose stopping communication with a serving cell and measuring a neighboring cell.
Cho disclose during the measurement gap corresponding to the first frequency range FR1, stopping, by the terminal device, communication in a serving cell of the terminal device in the first frequency range FR1 (during the measurement gap, the terminal stops communication with the serving cell; see paragraph [0314]), and measuring, by the terminal device, a neighboring cell in the first frequency range FR1 (the terminal measures quality of neighboring 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the claim 75 of the ‘214 application’, Teyab and Cho to measure a neighboring cell in order to properly guarantee the UE mobility (see paragraph [0303] of Cho).

Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claim 75 of the ‘214 application’; in view of Teyab; and in further view of Yiu et al. (US 2020/0236572 A1). This is a provisional nonstatutory double patenting rejection.

Regarding claim 6; the combination the claim 75 of the ‘214 application’ and Teyab discloses a terminal device receives a measurement gap configuration.
The combination of the claim 75 of the ‘214 application’ and Teyab does not explicitly disclose the measurement gap configuration is corresponding to a UE.
Yiu discloses wherein the configuration information comprises the measurement gap configuration and does not comprise the type of measurement gap, and the type of measurement gap is the measurement gap corresponding to the terminal device (a network configures measurement gap per UE, this UE configuration simply configures whether there is a measurement gap or no gap (does not comprise the type of measurement gap); see paragraph [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the claim 75 of the ‘214 application’, 

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claim 75 of the ‘214 application’; in view of Teyab; and in view of Yiu; and in further view of Yeo et al. (US 2018/0054800 A1). This is a provisional nonstatutory double patenting rejection.

Regarding claim 7; the claim 75 of the ‘214 application’ and Teyab discloses a terminal device receives a measurement gap configuration.
The claim 75 of the ‘214 application’ does not explicitly disclose stopping communication in serving cells of the terminal device.
Yeo discloses wherein measuring the target measurement frequency based on the configuration information comprises: during the measurement gap corresponding to the terminal device, stopping, by the terminal device, communication in all serving cells of the terminal device (during the measurement gap, the terminal stops communications to/from serving cell; see paragraph [0221]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the claim 75 of the ‘214 application’, Teyab, Yiu and Yeo to stop communicating with serving cell during measurement gap in order to measure the radio link quality (see paragraph [0221] of Yeo).

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 81 of the ‘214 application’. Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 

Regarding claim 9; the claim 81 of the ‘214 application’ recites generating, by a network device, configuration information, wherein the configuration information indicates a measurement gap configuration and a type of measurement gap (determining measurement configuration information, the measurement configuration comprises a measurement period and corresponds to one or plurality of measurement frequencies); and sending, by the network device, the configuration information to a terminal device (sending the measurement configuration information to a terminal device). 

Claims 10 - 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 81 of the ‘214 application’; in view of Teyab. This is a provisional nonstatutory double patenting.

Regarding claim 10; the claim 81 of the ‘214 application’ recites a terminal device receives a measurement gap configuration.
The claim 81 of the ‘214 application’ does not explicitly recite the measurement gap corresponding to FR1.
wherein the type of measurement gap is a measurement gap corresponding to the terminal device (no patentable weight is given due to the claim language or), or a measurement gap corresponding to a first frequency range FR1 (the measurement gap configuration is for FR1; see lines 25-27, page 8, lines 11-27, page 41 and Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the claim 81 of the ‘214 application’ and Teyab to include a measurement gap corresponding to FR1 to support dual connectivity operation (see lines 13-15, page 2 of Teyab).

Regarding claim 11; the claim 81 of the ‘214 application’ recites a terminal device receives a measurement gap configuration.
The claim 81 of the ‘214 application’ does not explicitly recite FR1 is under 24GHz.
Teyab discloses wherein the first frequency range FR1 belongs to a frequency range under 24GHz (frequency range FR1 is under 24GHz; see lines 4-6, page 7), and the network device is a long term evolution network device (a master node is a LTE node; see lines 11-27, page 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the claim 81 of the ‘214 application’ and Teyab to include a frequency range under 24GHz to support LTE operation (see lines 5-7, page 7 of Teyab).

Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claim 81 of the ‘214 application’; in view of Yiu. This is a provisional nonstatutory double patenting rejection.

Regarding claim 12; the claim 81 of the ‘214 application’ recites a terminal device receives a measurement gap configuration.
The claim 81 of the ‘214 application’ does not explicitly recite the measurement gap configuration is corresponding to a UE.
Yiu discloses wherein the configuration information comprises the measurement gap configuration and does not comprise the type of measurement gap, and the type of measurement gap is the measurement gap corresponding to the terminal device (a network configures measurement gap per UE, this UE configuration simply configures whether there is a measurement gap or no gap (does not comprise the type of measurement gap); see paragraph [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the claim 81 of the ‘214 application’ and Yiu to configure measurement gap corresponding to a terminal device in order to support non NR communication system (see paragraph [0015] of Yiu). 

Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claim 87 of the ‘214 application’; in view of Teyeb. This is a provisional nonstatutory double patenting rejection.

claim 13; the claim 87 of the ‘214 application’ recites a memory and a processor, wherein the memory is configured to store a program instruction to be executed by the processor to implement method as following (a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor) : receiving, by a terminal device, configuration information from a network device (receiving measurement configuration information sent by a network device), wherein the configuration information indicates a measurement gap configuration and a type of measurement gap (the measurement configuration comprises a measurement period and corresponds to one or plurality of measurement frequencies).
The claim 87 of the ‘214 application’ recites a terminal device receives a measurement gap configuration.
The claim 87 of the ‘214 application’ does not explicitly recite measuring a target frequency based on the configuration.
Teyab discloses measuring, by the terminal device, a target measurement frequency based on the configuration information (the UE measure one or more of FR1 and FR2 according to the configuration; see lines 11-27, page 41 and Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the claim 87 of the ‘214 application’ and Teyab to measure a target measurement frequency based on the configuration information to support dual connectivity operation (see lines 13-15, page 2 of Teyab).

Regarding claim 14; the claim 87 of the ‘214 application’ recites a terminal device receives a measurement gap configuration.

Teyab discloses wherein the type of measurement gap is a measurement gap corresponding to the terminal device (no patentable weight is given due to the claim language or), or a measurement gap corresponding to a first frequency range FR1 (the measurement gap configuration is for FR1; see lines 25-27, page 8, lines 11-27, page 41 and Figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the claim 87 of the ‘214 application’ and Teyab to include a measurement gap corresponding to FR1 to support dual connectivity operation (see lines 13-15, page 2 of Teyab).

Regarding claim 15; the claim 87 of the ‘214 application’ recites a terminal device receives a measurement gap configuration.
The claim 87 of the ‘214 application’ does not explicitly recite the configuration includes a type of measurement gap corresponding to FR1.
Teyab discloses wherein the configuration information comprises the measurement gap configuration and the type of measurement gap, and the type of measurement gap is the measurement gap corresponding to the first frequency range FR1 (the MN may be configured to configure a measurement gap configuration for FR1 only; see lines 17-31, page 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the claim 87 of the ‘214 application’ and Teyab to include a measurement gap corresponding to FR1 to support dual connectivity operation (see lines 13-15, page 2 of Teyab).

Regarding claim 17; the claim 87 of the ‘214 application’ recites a terminal device receives a measurement gap configuration.
The claim 87 of the ‘214 application’ does not explicitly recite FR1 is under 24GHz.
Teyab discloses wherein the first frequency range FR1 belongs to a frequency range under 24GHz (frequency range FR1 is under 24GHz; see lines 4-6, page 7), and the network device is a long term evolution network device (a master node is a LTE node; see lines 11-27, page 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the claim 87 of the ‘214 application’ and Teyab to include a frequency range under 24GHz to support LTE operation (see lines 5-7, page 7 of Teyab).

Regarding claim 20; the claim 87 of the ‘214 application’ recites wherein the measurement gap configuration comprises a period and/or a length of a measurement gap (the measurement configuration comprises a measurement period).

Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claim 87 of the ‘214 application’; in view of Teyab; and in further view of Cho. This is a provisional nonstatutory double patenting rejection.

Regarding claim 16; the combination of the claim 87 of the ‘214 application’ and Teyab disclose a terminal device receives a measurement gap configuration.

Cho disclose during the measurement gap corresponding to the first frequency range FR1, stopping, by the terminal device, communication in a serving cell of the terminal device in the first frequency range FR1 (during the measurement gap, the terminal stops communication with the serving cell; see paragraph [0314]), and measuring, by the terminal device, a neighboring cell in the first frequency range FR1 (the terminal measures quality of neighboring cells having the same center frequency as a center frequency of a serving cell; see paragraphs [0303]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the claim 87 of the ‘214 application’, Teyab and Cho to measure a neighboring cell in order to properly guarantee the UE mobility (see paragraph [0303] of Cho).

Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claim 87 of the ‘214 application’; in view of Teyab; and in further view of Yiu. This is a provisional nonstatutory double patenting rejection.

Regarding claim 18; the combination the claim 87 of the ‘214 application’ and Teyab disclose a terminal device receives a measurement gap configuration.
The combination of the claim 87 of the ‘214 application’ and Teyab does not explicitly disclose the measurement gap configuration is corresponding to a UE.
wherein the configuration information comprises the measurement gap configuration and does not comprise the type of measurement gap, and the type of measurement gap is the measurement gap corresponding to the terminal device (a network configures measurement gap per UE, this UE configuration simply configures whether there is a measurement gap or no gap (does not comprise the type of measurement gap); see paragraph [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the claim 87 of the ‘214 application’, Teyab and Yiu to configure measurement gap corresponding to a terminal device in order to support non NR communication system (see paragraph [0015] of Yiu). 

Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claim 87 of the ‘214 application’; in view of Teyab; in view of Yiu; and in further view of Yeo. This is a provisional nonstatutory double patenting rejection.

Regarding claim 19; the claim 87 of the ‘214 application’ and Teyab disclose a terminal device receives a measurement gap configuration.
The combination of the claim 87 of the ‘214 application’ and Teyab does not explicitly disclose stopping communication in serving cells of the terminal device.
Yeo discloses wherein measuring the target measurement frequency based on the configuration information comprises: during the measurement gap corresponding to the terminal device, stopping, by the terminal device, communication in all serving cells of the terminal device (during the measurement gap, the terminal stops communications to/from serving cell; see paragraph [0221]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the claim 87 of the ‘214 application’, Teyab, Yiu and Yeo to stop communicating with serving cell during measurement gap in order to measure the radio link quality (see paragraph [0221] of Yeo).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-11, 13-15, 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Teyab.

	Regarding claims 1 and 13; Teyab discloses receiving, by a terminal device, configuration information from a network device (a UE receives a measurement gap configuration from a network node; see lines 11-27, page 41 and Figure 6), wherein the configuration information indicates a measurement gap configuration and a type of measurement gap (the measurement gap configuration is for at least one of FR1 and FR2 from the network node; see lines 11-27, page 41 Figure 6); and measuring, by the terminal device, a target measurement frequency based on the configuration information (the UE measure one or more of FR1 and FR2 according to the configuration; see lines 11-27, page 41 and Figure 6).

	Specifically for claim 13; Teyab discloses a memory and a processor (processing circuitry; see lines 27-31, page 43 and Figure 8), wherein the memory is configured to store a program instruction to be executed by the processor to implement a method (the processing circuitry may execute program code stored in memory; see lines 27-31, page 43 and Figure 8).

Regarding claim 9; Teyab discloses generating, by a network device, configuration information, wherein the configuration information indicates a measurement gap configuration and a type of measurement gap (determining and configuring a wireless device with a measurement gap configuration for FR1; see lines 25-27, page 8, lines11-27, page 41); and sending, by the network device, the configuration information to a terminal device (the wireless device receives the measurement gap configuration; see lines11-27, page 41 and Figure 6). 

	Regarding claims 2, 10 and 14; Teyab discloses wherein the type of measurement gap is a measurement gap corresponding to the terminal device (no patentable weight is given due to the claim language or), or a measurement gap corresponding to a first frequency range FR1 (the measurement gap configuration is for FR1; see lines 25-27, page 8, lines 11-27, page 41 and Figure 6).

Regarding claims 3 and 15; Teyab discloses wherein the configuration information comprises the measurement gap configuration and the type of measurement gap, and the type of measurement gap is the measurement gap corresponding to the first frequency range FR1 (the MN may be configured to configure a measurement gap configuration for FR1 only; see lines 17-31, page 8).

Regarding claims 5, 11 and 17; Teyab discloses wherein the first frequency range FR1 belongs to a frequency range under 24GHz (frequency range FR1 is under 24GHz; see lines 4-6, page 7), and the network device is a long term evolution network device (a master node is a LTE node; see lines 11-27, page 41).

Regarding claims 8 and 20; Teyab discloses wherein the measurement gap configuration comprises a period and/or a length of a measurement gap (two configurations are supported by the UE, with measurement gap repetition period (MGRP) of 40 and 80ms, both with the measurement gap length (MGL) of 6ms; see lines 16-19, page 4). 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Teyab; in view of Cho. 

Regarding claims 4 and 16; Teyab discloses a terminal device receives a measurement gap configuration.
Teyab does not explicitly disclose stopping communication with a serving cell and measuring a neighboring cell.
Cho disclose during the measurement gap corresponding to the first frequency range FR1, stopping, by the terminal device, communication in a serving cell of the terminal device in the first frequency range FR1 (during the measurement gap, the terminal stops communication with the serving cell; see paragraph [0314]), and measuring, by the terminal device, a neighboring cell in the first frequency range FR1 (the terminal measures quality of neighboring cells having the same center frequency as a center frequency of a serving cell; see paragraphs [0303]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Teyab and Cho to measure a neighboring cell in order to properly guarantee the UE mobility (see paragraph [0303] of Cho).

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Teyab; in view of Yiu. 
	
Regarding claims 6, 12 and 18; Teyab discloses transmitting a measurement gap configuration to a UE.
	Teyab does not explicitly disclose the measurement gap configuration is corresponding to a UE.
Yiu discloses wherein the configuration information comprises the measurement gap configuration and does not comprise the type of measurement gap, and the type of measurement gap is the measurement gap corresponding to the terminal device (a network configures measurement gap per UE, this UE configuration simply configures whether there is a measurement gap or no gap (does not comprise the type of measurement gap); see paragraph [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Teyab and Yiu to configure measurement gap corresponding to a terminal device in order to support non NR communication system (see paragraph [0015] of Yiu). 
	 
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Teyab; in view of Yiu; and in further view of Yeo et al. (US 2018/0054800 A1). 

Regarding claims 7 and 19; Teyab discloses transmitting a measurement gap configuration to a UE.

Yeo discloses wherein measuring the target measurement frequency based on the configuration information comprises: during the measurement gap corresponding to the terminal device, stopping, by the terminal device, communication in all serving cells of the terminal device (during the measurement gap, the terminal stops communications to/from serving cell; see paragraph [0221]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Teyab, Yiu and Yeo to stop communicating with serving cell during measurement gap in order to measure the radio link quality (see paragraph [0221] of Yeo). 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624. The examiner can normally be reached Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/N.L/Examiner, Art Unit 2415        

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415